Exhibit 10.9

SCHOOL SPECIALTY, INC.

July 20, 2013

James R. Henderson

School Specialty, Inc.

P.O. Box 1579

Appleton, WI 54912-1579

Dear Jim:

This letter sets forth the agreement (“Agreement”) between School Specialty,
Inc. (the “Company”) and James R. Henderson (“Consultant”) regarding certain
consulting services.

1. Engagement. Effective July 22, 2013 (the “Effective Date”), Mr. Henderson,
the Chairman of the Company’s Board of Directors (the “Board”), will also be
engaged by the Company as a consultant pursuant to the terms of this Agreement;
provided, however, during the Consulting Period (as defined below), Consultant
will not receive any cash compensation or other Board fees, but will receive
equity, if any, granted to Board members, subject to the terms and limitations
of any such equity grant or arrangement. Subject to their respective terms and
limitations, Consultant will be indemnified under the Company’s organizational
documents or under any insurance policy providing directors’ and officers’
coverage applicable to Consultant, then existing, for any lawsuit or claim
relating to the Consulting Period. In the event that Consultant is not covered
by the Company’s directors’ and officers’ insurance, Company shall use its
reasonable best efforts to effectuate such coverage.

2. Consulting Period. Consultant’s engagement shall commence on the Effective
Date and shall continue until the Company hires a new Chief Executive Officer
(the “Consulting Period”) at which time this Agreement shall automatically
terminate, unless terminated sooner as provided herein.

3. Consulting Services. During the Consulting Period, Consultant initially will
work with Michael P. Lavelle (“Mr. Lavelle”), the Company’s President and Chief
Executive Officer, who has tendered his resignation from the Company effective
August 2, 2013, to effect an orderly transition of Mr. Lavelle’s duties and
responsibilities. Immediately upon Mr. Lavelle’s resignation becoming effective,
Consultant will serve as Executive Chairman and full-time Interim Chief
Executive Officer of the Company. In such capacity, Consultant shall report to
the Board,

4. exercise all of the duties and responsibilities customarily performed by a
chief executive officer and such other duties and responsibilities as may be
assigned to Consultant from time to time by the Board. In addition, Consultant
shall, as requested, advise and assist the Company’s Search Committee in its
efforts to identify and select a new full-time Chief Executive Officer (the
“Consulting Services”).

5. Consulting Fee. As full and complete compensation for the Consulting
Services, the Consultant will be paid a fee in the amount of $60,000 for each
30-day period (or part thereof) that he provides services hereunder (the
“Services Fee”). This means that if Consultant provides services hereunder for a
portion of any 30-day period, then Consultant will receive the Services Fee for
such entire 30-day period. Consultant will bill the Company for the Services Fee
by invoice on the first day of each month and the Company will pay each invoice
in full by the 15th day of each month. The Company will issue an Internal
Revenue Service Form 1099 with respect to the Services Fees, as may be
appropriate.



--------------------------------------------------------------------------------

6. Taxes; Related Matters. Consultant shall be solely responsible for the
payment of any federal, state and local taxes, including without limitation,
income tax withholding and social security taxes, in any way related to the
Services Fee, as well as for obtaining unemployment insurance, workers’
compensation coverage, liability insurance, health and/or disability insurance,
retirement benefits or other welfare or pension benefits.

7. Expenses. The Company will reimburse Consultant for any reasonable
out-of-pocket expenses actually incurred in connection with the Consulting
Services. Consultant shall provide to the Company reasonable documentation and
such other information as the Company deems appropriate evidencing the nature of
each such expense.

8. Independent Contractor. Consultant and the Company intend and agree that
Consultant shall be an independent contractor and that nothing in this Agreement
or otherwise will be interpreted or construed as creating or establishing the
relationship of employer and employee, partnership, or joint venture between
Consultant and the Company. This means, among other things, that Consultant is
not eligible to receive salary and benefits that the Company provides to its
employees. Consultant will not be engaged by the Company on an exclusive basis;
however, during the Consulting Period, Consultant will devote sufficient time,
including at the Company’s offices, to perform the Consulting Services. To that
end, Consultant has disclosed his existing commitments and clients to the Board
and will not provide services for new clients during the Consulting Period,
without the prior approval of the Board. The Company will not control and will
have no right to control the exact manner, precise means or exact method by
which Consultant performs the Consulting Services. However, consistent with
Consultant’s status as an independent contractor, the Company has the right to
exercise broad general supervision over the results to be derived from the
Consulting Services, including, without limitation, the right to (i) make
suggestions or recommendations about the performance of the Consulting Services,
(ii) limit or modify the nature and scope of the Consulting Services and
(iii) determine the date by which aspects of the Consulting Services will be
completed.

9. Confidential Information. During the Consulting Period, Consultant will have
access to or become familiar with confidential, proprietary and/or non-public
information related to the Company and/or its activities (“Confidential
Information”). Consultant agrees not to use or disclose any Confidential
Information, directly or indirectly, either during the Consulting Period or any
time thereafter, except as required (i) in the performance of the Consulting
Services or Mr. Henderson’s services as a Director, or (ii) by law or by a court
or governmental agency, in which case Consultant will give the Company prompt
and timely written notice to permit the Company to exercise whatever rights it
may have, and will cooperate with the Company and its attorneys if it elects to
contest such legal process. Furthermore, Consultant agrees that upon ceasing to
perform the Consulting Services (or Mr. Henderson’s services as a Director),
Consultant (and Mr. Henderson) will return any documents, materials or data (and
all copies of such documents, materials or data) containing Confidential
Information to the Company. Consultant also agrees to enter into a stand-alone
Confidentiality Agreement, as may be directed by the Company.

10. Work Product. Consultant agrees that all copyrights, patents, trade secrets
or other intellectual property rights associated with any ideas, concepts,
techniques, inventions, processes or works of authorship developed or created by
Consultant in the performance of the Consulting Services (“Work Product”) will
belong exclusively to the Company and will, to the extent possible, be
considered a “work made for hire.” However, if the Work Product is not deemed a
“work made for hire,” Consultant hereby automatically assigns to the Company
throughout the universe in perpetuity, without any requirement of further
remuneration, any right, title or interest Consultant may have in the Work
Product, including all intellectual property rights pertaining thereto. Upon the
request of the Company, Consultant will take such further actions as may be
appropriate to give full and proper effect to any such assignment. In addition,
Consultant acknowledges that Company may use, exploit, distribute, reproduce,
advertise, promote, publicize, modify or edit the Work Product or combine the
Work Product with other works, in the Company’s sole discretion, in any format
or medium hereafter devised.



--------------------------------------------------------------------------------

11. Non-Solicitation. Consultant agrees that beginning on the date that he
executes this Agreement and continuing through 12 months after the last date of
Consultant’s engagement hereunder (regardless of the reason why he ceases to
perform services for the Company), Consultant will not: (i) solicit for
employment, engage and/or hire, whether directly or indirectly, any individual
who is then, or has been in the preceding 12-month period, employed or engaged
as an independent contractor or a consultant by the Company; or (ii) solicit for
business, contract with or do business with any individual or entity, whether
directly or indirectly, who is then, or has been in the preceding 12-month
period, either (A) a customer of the Company or (B) solicited for business by
the Company; provided, however, the non-solicitation restriction set forth in
subsection (i) hereof shall not apply to any independent contractor or
consultant with whom Consultant had a relationship prior to the Consulting
Period and who was introduced to the Company by Consultant.

12. Early Termination. The Company or Consultant may terminate this Agreement
for any reason at any time upon 15 days’ prior written notice to the other (or
in the case of the Company, continue to pay the Services Fee in lieu of such
notice). Thereafter, Consultant shall not be entitled to receive any additional
payments from the Company pursuant to this Agreement.

13. Miscellaneous. This Agreement is the entire agreement between Consultant and
the Company regarding its subject matter and supersedes any prior agreements or
understandings. Consultant will not assign, transfer, or subcontract this
Agreement or any of his obligations hereunder without the prior written consent
of the Company. The parties’ rights and obligations under this Agreement,
including, without limitation, those rights and obligations contained in
Section 8, 9 and 10, shall survive any termination of this Agreement and/or
Consultant ceasing to perform services for Company (regardless of the reason why
he ceases to perform services for the Company). In the event of a breach or
threatened breach by Consultant, of this Agreement, including, without
limitation, Section 8, 9 or 10, then the Company shall have no adequate remedy
at law and may seek an injunction, without posting a bond and without proof of
actual damages, and such other relief as may be deemed just and proper. The
headings used in this Agreement are intended only for convenience of reference
and shall not be used to amplify, limit, modify (or otherwise be used in the
interpretation of) the terms of this Agreement. This Agreement may be amended or
modified only by a document signed by the parties and referring explicitly
hereto. This Agreement may be executed in one or more counterparts, including by
portable document format (pdf), each of which shall be deemed an original and
all of which together shall be considered one and the same instrument. The
validity, interpretation, and performance of this Agreement shall be governed by
the laws of the State of New York without giving effect to the principles of
comity or conflicts of laws. Each party hereto agrees to submit to the exclusive
personal jurisdiction and venue of the state and federal courts in New York, New
York, for resolution of all disputes and causes of action arising out of this
Agreement. The parties intend that any compensation, benefits and other amounts
payable or provided to Consultant under this Agreement be paid or provided in a
manner that is either exempt from, or in compliance with, Section 409A of the of
the Internal Revenue Code of 1986, as amended from time to time and related
rules, regulations and Treasury pronouncements (together, “Section 409A”). Any
ambiguity in this Agreement shall be interpreted with the foregoing. Consultant
acknowledges that the Company has made no representations as to the treatment of
the compensation provided hereunder and Consultant has been advised to obtain
his own tax advice. To the extent that the reimbursement of any expenses or the
provision of any in-kind benefits pursuant to this Agreement is subject to
Section 409A, (i) the amount of such expenses eligible for reimbursement, or
in-kind benefits to be provided hereunder during any one calendar year shall not
affect the amount of such expenses eligible for reimbursement or in-kind
benefits to be provided hereunder in any other calendar year; (ii) all such
expenses eligible for reimbursement hereunder shall be paid to Consultant as
soon as administratively



--------------------------------------------------------------------------------

practicable after any documentation required for reimbursement for such expenses
has been submitted, but in any event by no later than December 31 of the
calendar year following the calendar year in which such expenses were incurred;
and (iii) Consultant’s right to receive any such reimbursements or in-kind
benefits shall not be subject to liquidation or exchange for any other benefit.

If the foregoing accurately sets forth our understanding, please arrange for the
appropriate signature in the space indicated below.

 

Sincerely,

 

School Specialty, Inc.

By:   /s/ Michael P. Lavelle  

Name: Michael P. Lavelle

Title: President & CEO

 

ACCEPTED AND AGREED

this 22 day of July 2013

/s/ James R. Henderson

James R. Henderson